Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to a RESPONSE AFTER FINAL ACTION entered on February 12, 2021 for patent application 16/528,432 filed on July 31, 2019.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14 shall be cancelled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a content delivery system, comprising: a processor” in combination with “and a memory, the memory storing instructions to cause the processor to perform: determining a plurality of different occurrences of attentiveness factors in response to viewing of a media content” in further combination with “creating a mark at a point that one of the plurality of different occurrences of the attentiveness factors is determined to be less than a predetermined threshold” in further combination with “replaying the media content starting from the point that one of the plurality of different occurrences of the attentiveness factors is determined to be less than a predetermined threshold” in further combination with “and creating an incentive feature that unlocks a gamification feature to increase the attentiveness factor when a different one of the plurality of different occurrences of the attentiveness factors of the user is determined to be less than the predetermined threshold” in further combination with “wherein the gamification feature comprises a competition related to the media content” in further combination with “and wherein the competition is between multiple viewers viewing the media content” ” as recited in the claim.
Independent claims 2 and 3 are allowed for reasons similar to claim 1. Dependent claims 4-10, 12, 13, 15 and 16 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-10, 12, 13, 15 and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 22, 2021